Name: 2012/59/EU: Council Decision of 24Ã January 2012 appointing three members of the European Statistical Governance Advisory Board
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis
 Date Published: 2012-02-02

 2.2.2012 EN Official Journal of the European Union L 30/17 COUNCIL DECISION of 24 January 2012 appointing three members of the European Statistical Governance Advisory Board (2012/59/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 235/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Governance Advisory Board (1), and in particular Article 3 thereof, Having regard to the opinion of the European Commission, Whereas: (1) On 16 March 2009, the Council adopted Decision 2009/250/EC (2) appointing three members of the European Statistical Governance Advisory Board (the Board) for a period of 3 years from 23 March 2009. (2) It is therefore necessary to appoint three new members to take office upon expiry of the terms of office which began on 23 March 2009. (3) According to Article 3(2) in Decision No 235/2008/EC, the members of the Board are to be selected from among experts possessing outstanding competence in the field of statistics, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as the members representing the Council in the European Statistical Governance Advisory Board, for a period of 3 years from 23 March 2012: Mr GÃ ¼nter KOPSCH, Ms Pilar MARTÃ N-GUZMÃ N, Mr Edvard OUTRATA. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 24 January 2012. For the Council The President M. VESTAGER (1) OJ L 73, 15.3.2008, p. 17. (2) OJ L 74, 20.3.2009, p. 31.